Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 12/20/21.
Claims 1-21 are presented.  Claim 21 is newly added.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims
Cancel claim 21.
Authorization for this examiner’s amendment was given in an interview with Daniel Tate on 12/20/21.
Response to Arguments
In view of the amendment to the title, the previous objection to the title is withdrawn.
In view of the amendment to the claims, the previous double patenting rejection to claims 1, 19, and 20 is withdrawn.
Applicant has amended the claims to include new limitations suggested by the Examiner, clarifying the invention overt the prior art cited.
Applicant’s arguments, see pages 9-11, filed 12/20/21, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. The 
Allowable Subject Matter
Claims 1-20 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138